DETAILED ACTION
First Office Action with respect to claims 1, 2, 4, 7, 11, 12, 14, 17 and 18.  Claims 1 and 11 are independent.  Previous claims 3, 5, 6, 8-10, 13, 15, 16 and 19 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicants filed a request to participate in the Patent Prosecution Highway (PPH) program and a petition under 37 CFR 1.102(a) to make the above-identified application special. The request and petition were GRANTED by a Paralegal Specialist, OPET and forwarded to the examiner for action on 08/21/2021.

35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 11 limitations “a wireless module performing wireless transceiving…” and “a controller module camping on the first RAT…” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  The transceiver and controller described in paragraphs [0017-0018] of the PG-Pub which are part of a general purpose mobile/wireless communications device able to operate in the systems described in the specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention may be directed to non-statutory subject matter because it recites ‘a computer readable storage medium...’ The specification does not explicitly exclude ineligible signal embodiments.  For example, paragraph [0169-0174] of the instant PgPub recites - the memory of the system and method described herein is intended to include, but not limit to these and any other suitable types of memory.
Examiner notes that this may suggest transitory storage which is non-statutory especially in the absence of a definitive set of statutory storage devices.  “A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”  Kappos 1351 OG 212 (Feb. 23, 2010) ‘Non-transitory’ is not a requirement, but simply one option. However, it is not sufficient to just add “physical” or “tangible” -Nuijten’s ineligible signals were physical and tangible (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007).  
Examiner recommends including a non-transitory computer readable storage medium in the claim language.  
Allowable Subject Matter
Claims 1, 2, 4, 7, 11, 12, 14, 17 and 18 are allowed over the prior art. The claims are similar to, or the same as, the claims allowed as confirmed by a USPTO Paralegal Specialist, OPET.  The prior art of record, alone or in combination, fails to teach each and every element of the independent claims.   The claims are therefore allowed

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information
ny inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).